DENNIS, Justice,
dissenting.
I respectfully dissent. Defendant was convicted of operating, conducting or carrying on a system of “merchandising by means of an endless chain without first having obtained from the commission a permit in writing authorizing the dealer or agent to do so.” La.R.S. 51:362. However, there was no evidence that any merchandise was involved in the defendant’s conduct. Accordingly, if the defendant is guilty of any crime, it was not a violation of La.R.S. 51:362. Therefore, the motion to quash should have been granted.